Title: From Alexander Hamilton to Tench Coxe, [26 January 1793]
From: Hamilton, Alexander
To: Coxe, Tench



[Philadelphia] Saturday. [January 26, 1793]
Dear sir,

I mentioned one or two things yesterday, which were urgent. One was the papers for the enquiry. You will see by the enclosed, that they are to go to the house of representatives. Will you be so good as to have a letter prepared this morning. I stay at home to-day, to look over petitions. Let the warrants, &c., be sent me.
Yours, affectionately.

A. Hamilton.
